Title: From Thomas Jefferson to John Hancock, 11 October 1776
From: Jefferson, Thomas
To: Hancock, John


                    
                        Honorable Sir
                        Williamsburgh Octob. 11. 1776.
                    
                    Your favor of the 30th. together with the resolutions of Congress of the 26th. Ult. came safe to hand. It would argue great insensibility in me could I receive with indifference so confidential an appointment from your body. My thanks are a poor return for the partiality they have been pleased to entertain for me. No cares for my own person, nor yet for my private affairs would have induced one moment’s hesitation to accept the charge. But circumstances very peculiar in the situation of my family, such as neither permit me to leave nor to carry it, compel me to ask leave to decline a service so honorable and at the same time so important to the American cause. The necessity under which I labor, and the conflict I have undergone for three days, during which I could not determine to dismiss your messenger, will I hope plead my pardon with Congress; and I am sure there are too many of that body, to whom they may with better hopes confide this charge, to leave them under a moment’s difficulty in making a new choice. I am, Sir, with the most sincere attachment to your honorable body and the great cause they support, their and your most obedient humble servt.,
                    
                        Th: Jefferson
                    
                    
                        P.S. The bearer Henry Frick being in want of money has a warrant from Genl. Lewis on the paymaster for six dollars with which he must therefore be charged.
                    
                